Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Amendments
           In the reply filed 3/19/2021, Applicant has amended Claims 173, 174, 178, 181, 183, 187-188, 192, 194, 197-198,  208, 215-216; cancelled claims 1, 2, 6, 9-12, 14-18, 20, 21, 23, 26-28, 34, 37, 38, 40, 46-48, 50, 54-56, 58-60, 62, 64, 66, 67, 69, 75, 78, 79, 81, 87-91, 94, 98-103, 105-107, 111-113, 115, 117, 119, 120, 122, 125-128, 131-133, 139, 140, 145-148, 150, 151, 153, 155, 160, 163-165, 199, 203, 206-207; and added new claims, Claims 218-220.  
Claims 187-189, 191, 192, 194, 197-198, 208, and 218-220  are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
Claims 173, 174, 177, 178, 181, 183, 186, 215-217 are under consideration. 


Withdrawn 35 USC § 112(a)
NEW MATTER
The prior rejection of Claims 173, 174, 177, 178, 181, 183, 186, 215 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in light of Applicant’s amendments of Claim 173 to describe a PD1-CD28 switch receptor.

Withdrawn 35 USC § 112(b)
The prior rejection of Claim 183 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in light of Applicant’s amendments of Claims 173 to describe a CD3 molecule.

Withdrawn 35 USC § 102
The prior rejection of Claim 173, 174, 183, 186 and 215 under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al. (J Immunol, 2005, 174:4415-4423) is withdrawn in light of Applicant’s amendment of Claim 173 to require a PD1-CD28 switch receptor which is a limitation Zhao does not teach.

	New Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 173, 178, 181, and 186 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ankri et al. (J Immunol, 2013, 191:4121-4129, published online 9/11/2013).

In regard to claim 173, Ankri teaches modified T cells comprising:
An exogenous TCR comprising affinity for an antigen on a tumor cell, and
An exogenous nucleic acid encoding a PD1-CD28 switch receptor (Abstract, p. 4123, PD1 chimeras and retroviral constructs, p. 4123, Results).
In regard to claim 178, Ankri teaches the TCRs comprises alpha and beta chains (p. 4123, PD1 chimeras and retroviral constructs).
In regard to claim 181, as stated supra, Ankri teaches a PD1-CD28 switch receptor.
In regard to claim 186, as stated supra, Ankri teaches the TCR target the MART or p53 tumor antigens.
Accordingly, Ankri anticipates instant claims.


Withdrawn 35 USC § 103 
The prior rejection of Claims 173, 174, 181, and 186, and 215-217 under 35 U.S.C. 103 as being unpatentable over Valdes et al., (US 2017/0246278, filed 10/19/2015, with priority to provisional applications 62/151,315 filed 4/22/2015 and 62/065,138 filed 10/17/2014) is withdrawn in light of Applicant’s amendment of Claim 173 to require a PD1-CD28 switch receptor which is a limitation Valdes does not teach.

The prior rejection of Claims 174 and 177 under 35 U.S.C. 103 as being unpatentable over Valdes et al., (US 2017/0246278, filed 10/19/2015, with priority to provisional applications 62/151,315 filed 4/22/2015 and 62/065,138 filed 10/17/2014), in view of Voss et al., (US 2006/0166314), Fernandez et al., (US2010/0303829, filed 3/25/2010, now US Patent 8,933,198) and Chmielewski et al., (Frontiers in Immuno, 2013, 4:1-7) is withdrawn in light of Applicant’s amendment of Claim 173.

The prior rejection of Claim 178 under 35 U.S.C. 103 as being unpatentable over Valdes et al., (US 2017/0246278, filed 10/19/2015, with priority to provisional applications 62/151,315 filed 4/22/2015 and 62/065,138 filed 10/17/2014), in view of Kuball et al., (JEM, 2009, 206:463-475) is withdrawn in light of Applicant’s amendment of Claim 173.

The prior rejection of Claim 183 under 35 U.S.C. 103 as being unpatentable over Valdes et al., (US 2017/0246278, filed 10/19/2015, with priority to provisional applications 62/151,315 filed 4/22/2015 and 62/065,138 filed 10/17/2014), in view of Sommers et al., (J Exp Med, 2000, 192:913-919, prior art of record) is withdrawn in light of Applicant’s amendment of Claim 173

The prior rejection of Claims 173, 174, 183, 186, and 215 under 35 U.S.C. 103 as being unpatentable over Stauss et al., (US2012/0244132, filed 9/28/2010) is withdrawn in light of Applicant’s amendment of Claim 173 to require a PD1-CD28 switch receptor which is a limitation Stauss does not teach.

The prior rejection of Claims 174 and 177 under 35 U.S.C. 103 as being unpatentable over Stauss et al., (2012/0244132, filed 9/28/2010), in view of Voss et al., (US 2006/0166314, prior art of record), Fernandez et al., (US2010/0303829, filed 3/25/2010, now US Patent 8,933,198) and Chmielewski et al., (Frontiers in Immuno, 2013, 4:1-7, prior art of record) is withdrawn in light of Applicant’s amendment of Claim 173.

The prior rejection of Claim 178 under 35 U.S.C. 103 as being unpatentable over Stauss et al., (2012/0244132, filed 9/28/2010), in view of Kuball et al., (JEM, 2009, 206:463-475, prior art of record) is withdrawn in light of Applicant’s amendment of Claim 173.

The prior rejection of Claim 181 under 35 U.S.C. 103 as being unpatentable over Stauss et al., (2012/0244132, filed 9/28/2010), in view of Weidanz et al. (US2003/01444474, filed 6/05/2001) is withdrawn in light of Applicant’s amendment of Claim 173.


New Claim Rejections - 35 USC § 103


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 173 and 181 are rejected under 35 U.S.C. 103 as being unpatentable over June et al. (WO2013/019615, filed 7/27/2012, published 2/07/2013).

TCR/PD1-CD28 embodiment

In regard to claim 173, June teaches a modified T cells comprising:
An exogenous TCR comprising affinity for an antigen on a target cell (p. 37, line 20, p.44, 1st & last para.), and
th para., p. 33, Example 1, SEQ ID NO: 11, see Figs. 1A, 4-5, 9-11).
In regard to claim 181, as stated supra, June teaches a PD1-CD28 switch receptor.
However, June is silent to a preferred embodiment of a modified T cell comprising an exogenous TCR and a PD1-CD28 switch receptor.
Nevertheless, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to produce a modified T cell comprising an exogenous TCR and a PD1-CD28 switch receptor because each of the individual elements of the instant claims are independently presented by June as embodiments and are taught that they can be combined in various embodiments; therefore a combination of all the elements into a single embodiment would be apparent to an artisan skilled in T cell therapy in light of the Supreme Court’s KSR decision (see MPEP 2143 Exemplary Rationale (A)). Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of filing of the invention.  Each of the elements (modified T cells comprising PD1-CD28, exogenous TCRs, transfection methods and formulations) are taught by June and further they are taught in various combinations and are shown for producing modified T cells.  It would be therefore predictably obvious to use a combination of these elements in said modified T cell. 
prima facie obvious in the absence of evidence to the contrary.

Claims 174 and 177 are rejected under 35 U.S.C. 103 as being unpatentable over June et al. (WO2013/019615, filed 7/27/2012, published 2/07/2013), in view of Sadelain et al., (2004/0043401, filed 5/28/2003, now US 7,446,190).

As discussed previously, June suggests a modified T cell comprising a PD1-CD28 switch receptor and an exogenous TCR.
However, June is silent with respect to the TCR comprising at its C-terminus the co-stimulatory domain of 4-1BB.
	Sadelain teaches modified T cells comprising an exogenous chimeric TCRs comprising an intracellular CD zeta domain and an intracellular co-stimulatory domain (Abstract, see claims 1, 26 and 51 of Sadelain). With respect to claims 174 and 177, Sadelain teaches the chimeric TCR comprises the intracellular co-stimulatory domain of 4-1BB [0018]. In addition, Sadelain discloses the co-stimulatory domain is combined with the CD3 zeta domain in any order [0019], thereby teaching the option that the co-stimulatory domain is at the C-terminus of the chimeric TCR.
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare the modified T cells comprising an exogenous TCR as taught by June and substitute the chimeric TCR comprising the intracellular domain of 4-1BB at its C-terminus as taught by Sadelain with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Sadelain 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.


Claims 173, 181, 183 and 216 are rejected under 35 U.S.C. 103 as being unpatentable over June et al. (WO2013/019615, filed 7/27/2012, published 2/07/2013), in view of Stauss et al., (2012/0244132, filed 9/28/2010).

TCR/PD1-CD28/CD3 embodiment

In regard to claim 173, June teaches a modified T cells comprising:
An exogenous TCR comprising affinity for an antigen on a target cell (p. 37, line 20, p.44, 1st & last para.), and
An exogenous nucleic acid encoding a PD1-CD28 switch receptor (p. 18, 4th para., p. 33, Example 1, SEQ ID NO: 11, see Figs. 1A, 4-5, 9-11).
claim 181, as stated supra, June teaches a PD1-CD28 switch receptor.
However, in regard to claims 173, 183 and 216, June is silent with respect to the modified T cell comprising the PD1-CD28 switch receptor and the exogenous TCR, and an exogenous CD3 molecule.
	Stauss teaches modified T cells comprising exogenous TCRs (Abstract). With respect to claims 173, 183 and 216, Stauss teaches the modified cell further comprises exogenous CD3 zeta and CD3 epsilon molecules [0127].
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare the modified T cells comprising an exogenous TCR as taught by June and combine exogenous CD3 molecules as taught by Stauss with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Stauss because CD3 molecules are required for TCR surface expression and exogenous TCRs compete with endogenous TCRs for a limited pool of CD3 molecules. Thus, increasing the supply of CD3 molecules increases the expression of the exogenous TCR in modified cells [0124, 0127]. 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.


Claims 173, 181, 183, 215, 216 and 217 are rejected under 35 U.S.C. 103 as being unpatentable over June et al. (WO2013/019615, filed 7/27/2012, published 2/07/2013), in view of Stauss et al., (2012/0244132, filed 9/28/2010), Zhao et al., (Mol .

TCR/PD1-CD28/CD3/CD27 embodiment

In regard to claim 173, June teaches a modified T cells comprising:
An exogenous TCR comprising affinity for an antigen on a target cell (p. 37, line 20, p.44, 1st & last para.), and
An exogenous nucleic acid encoding a PD1-CD28 switch receptor (p. 18, 4th para., p. 33, Example 1, SEQ ID NO: 11, see Figs. 1A, 4-5, 9-11).
In regard to claim 181, as stated supra, June teaches a PD1-CD28 switch receptor.
However, in regard to claims 173, 183 and 216, June is silent with respect to the modified T cell comprising the PD1-CD28 switch receptor and the exogenous TCR, and an exogenous CD3.
	Stauss teaches modified T cells comprising exogenous TCRs (Abstract). With respect to claims 173, 183 and 216, Stauss teaches the modified cell further comprises exogenous CD3 zeta and CD3 epsilon molecues [0127].
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare the modified T cells comprising an exogenous TCR as taught by June and combine exogenous CD3 molecules as taught by Stauss with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Stauss because CD3 molecules are required for TCR 
However, in regard to claims 173, 215, and 217, June and Stauss are silent with respect to the modified T cell comprising the PD1-CD28 switch receptor, the exogenous TCR, the exogenous CD3, and an exogenous CD27.
	Zhao teaches modified T cells comprising exogenous TCRs (Abstract). With respect to claims 173, 215 and 217, Zhao suggest the T cells transiently express an exogenous nucleic acid encoding CD27 (p. 158, 1st para.).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare the modified T cells comprising a PD1-CD28 switch receptor, an exogenous TCR and exogenous CD3 as suggested by June in view of Stauss and combine exogenous CD27 molecules as suggested taught by Zhao with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Karlsson-Parra et al. who teaches that T cells which express CD27 are more effective for adoptive immunotherapy since they can provide an antigen-driven autocrine signal for proliferation [0050]. 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.


Withdrawn Double Patenting
The prior provisional rejection of Claims 173, 174, 177, 178, 186 and 215 on the ground of nonstatutory double patenting over claims 48-57, 65 and 66 of copending Application No. 15/516,052, as evidenced by Zhao et al. (J Immunol, 2005, 174:4415-4423) is withdrawn in light of Applicant’s amendment of Claim 173 to require a PD1-CD28 switch receptor which is a limitation cited patent application does not reasonably claim.

The prior provisional rejection of Claims 173, 174, 183, 186 and 215-217 on the ground of nonstatutory double patenting over claims 1, 2, 4, 14, 16, and 32 of copending Application No. 16/365,326 is withdrawn in light of Applicant’s amendment of Claim 173 to require a PD1-CD28 switch receptor which is a limitation cited patent application does not reasonably claim.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 173, 181, and 186 are provisionally rejected on the ground of nonstatutory double patenting over claims 1-3, 8-11, 13-14, 19-20, 22-23 of copending Application No. 16/216,774. This is a provisional double patenting rejection since the conflicting claims have not yet been patented.
The subject matter claimed in the instant application is disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, as follows: the T cell of cited In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the instant application claims are anticipated by cited application claims, said claims are not patentably distinct.
Response to Arguments
Applicant’s remarks filed 3/19/2021 are acknowledged and ask that instant provisional rejection be held in abeyance.


Claims 173, 181, and 186 are provisionally rejected on the ground of nonstatutory double patenting over claims 13-19, 22-24, 27-30 and 32 of copending Application No. 16/408,923. This is a provisional double patenting rejection since the conflicting claims have not yet been patented.
The subject matter claimed in the instant application is disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, as follows: the T cell of cited application anticipates the T cell of instant application. It is clear that elements of the In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the instant application claims are anticipated by cited application claims, said claims are not patentably distinct.
Response to Arguments
Applicant’s remarks filed 3/19/2021 are acknowledged and ask that instant provisional rejection be held in abeyance.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARTHUR S LEONARD/Examiner, Art Unit 1633